UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2359



TERENCE G. WESTRY,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA A&T STATE UNIVERSITY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-01-1129-1)


Submitted:   March 22, 2004                 Decided:   April 15, 2004


Before WIDENER, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terence G. Westry, Appellant Pro Se. Celia Grasty Lata, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Terence G. Westry appeals the district court’s order

granting summary judgment to North Carolina A&T State University in

his employment discrimination action.        We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court. See Westry v. North Carolina

A&T State University, No. CA-01-1129-1 (M.D.N.C. Sept. 25, 2003).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -